DETAILED ACTION
1.	This action is in response to the application 16/004,449 filed on June 11, 2018. Claims 1-18 are pending and have been examined.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

4.	Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 analysis:
In the instant case, the claim(s) 1 and 10 are directed to a method, system, and computer-readable storage media, respectively. Thus, they fall within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter).
Step 2 analysis:
Step 2A: Prong 1 analysis:
The claim(s) recite(s):
Claim 1, 10, 18:
-        calculate a memory distribution for the training task… (mental process); 
        determine a min-batch size that is fit to the memory distribution (mental process); 
Accordingly, the claims recite an abstract idea which is one of the judicial exceptions.
Step 2A: Prong 2 analysis:
              This judicial exception is not integrated into a practical application because the additional elements in claim 1 and 10 “receive training environment information…” and “output the mini-batch size…” are mere data gathering and outputting respectively, which are insignificant extra-solution activity to the judicial exception, as discussed in MPEP 2106.05(g). Accordingly, the use of additional elements “processor” and “computer readable medium” are mere instructions to apply an exception using generic computer component performing a generic computer function. The use of additional elements “memory factors,” “training samples,” and “neural network” corresponds to nothing more than an attempt to generally link the use of judicial exception to the particular field of use (ex: Neural Networks). The claims do not recite additional elements that integrate the judicial exception into a practical application. The claims are directed to an abstract idea.
Step 2B analysis:
              The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of claims 1 and 10 are merely adding insignificant extra-solution activity to the judicial exception, using generic computer component, and generally linking the use of judicial exception to a particular technological environment or field of use. The receiving step is an insignificant extra-solution . The outputting step is just transmitting data and an insignificant extra-solution activity that is a well understood, routine, and conventional function under MPEP 2106.05(d)(II). There is no inventive concept in the claim. The claim is not patent eligible. 
5.	Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more, and the rejection of claim 1 is incorporated into claim 2. Claim 2 recites more specifics to the judicial exceptions identified in the rejection of claims 1. Storing data is mere instruction to apply an exception (Please see MPEP 2106.05(f)(2)). The use of additional elements “memory” is mere instructions to apply an exception using generic computer component performing a generic computer function. Claim 2 does not recite any other additional elements, than the ones recited in claims 1 which integrate the judicial exception into a practical application or amount to significantly more. The claim is not patent eligible.
6.	Claim 3 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more, and the rejection of claim 1 is incorporated into claim 3. Claim 3 recites more specifics to the judicial exceptions identified in the rejection of claims 1. Inputting training environment information is mere data gathering and an insignificant extra-solution activity as discussed in MPEP 2106.05(g). The use of additional elements “interaction interface” is mere instructions to apply an exception using generic computer component performing a generic computer function. Claim 3 does not recite any other additional elements, than the ones recited in claims 1 which integrate the judicial exception into a practical application or amount to significantly more. The claim is not patent eligible.

8.	Claims 5 and 13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more, and the rejection of claim 1 and 10 are incorporated into claims 5 and 13 respectively. Claims 5 and 13 recite more specifics to the judicial exceptions identified in the rejection of claims 1 and 10. Calculating a second required space is more specifics to the judicial exceptions in claims 1 and 10. This limitation is abstract idea of the “mathematical concept” grouping. The additional element “neural network” is generally linking the use of judicial exception to a particular technological environment of field of use (Neural Networks) as discussed in MPEP 2106.05(h). The use of additional elements “processor” is mere instructions to apply an exception using generic computer component performing a generic computer function. Claims 4 and 12 do not recite any other additional 
9.	Claims 6 and 14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more, and the rejection of claim 1 and 10 are incorporated into claims 6 and 14 respectively. Claims 6 and 14 recite more specifics to the judicial exceptions identified in the rejection of claims 1 and 10. Selecting one algorithm from a plurality of algorithms and calculating a required space is more specifics to the judicial exceptions in claims 1 and 10. The limitations are abstract idea of the “mental process” and “mathematical concept” groupings respectively. The use of additional elements “processor” is mere instructions to apply an exception using generic computer component performing a generic computer function. Claims 6 and 14 do not recite any other additional elements, than the ones recited in claims 1 and 10, which integrate the judicial exception into a practical application or amount to significantly more. The claims are not patent eligible.
10.	Claims 7 and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more, and the rejection of claim 1 and 10 are incorporated into claims 7 and 15 respectively. Claims 7 and 15 recite more specifics to the judicial exceptions identified in the rejection of claims 1 and 10. Calculating the memory distribution is more specifics to the judicial exceptions in claims 1 and 10. The limitation is an abstract idea of the “mathematical concept” groupings. The use of additional elements “processor” is mere instructions to apply an exception using generic computer component performing a generic computer function. The use of additional element “memory factors” corresponds to nothing more than an attempt to generally link the use of judicial exception to 
11.	Claims 8 and 16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more, and the rejection of claim 1 and 10 are incorporated into claims 8 and 16 respectively. Claims 8 and 16 recite more specifics to the judicial exceptions identified in the rejection of claims 1 and 10. Determining number of graphic processor to be employed is more specifics to the judicial exceptions in claims 1 and 10. The limitation is an abstract idea of the “mental process” groupings. The use of additional elements “processor” and “graphic processors” are mere instructions to apply an exception using generic computer component performing a generic computer function. Claims 8 and 16 do not recite any other additional elements, than the ones recited in claims 1 and 10, which integrate the judicial exception into a practical application or amount to significantly more. The claims are not patent eligible.
12.	Claims 9 and 17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more, and the rejection of claim 1 and 10 are incorporated into claims 9 and 17 respectively. Claims 9 and 17 recite more specifics to the judicial exceptions identified in the rejection of claims 1 and 10. Determining number of parameter servers to be employed is more specifics to the judicial exceptions in claims 1 and 10. The limitation is an abstract idea of the “mental process” groupings. Outputting the number of parameter servers is an insignificant extra-solution activity to the judicial exception as discussed in MPEP 2106.05(g). The use of additional elements “processor,” “network 
13.	Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more, and the rejection of claim 10 is incorporated into claim 11. Claim 11 recites more specifics to the judicial exceptions identified in the rejection of claim 10. Retrieving correspondence between a plurality of mini-batch sizes and computation efficiencies is more specifics to the judicial exceptions in claim 10. The retrieving step is mere data gathering. It is an insignificant extra-solution activity to the judicial exception that is a well understood, routine, and conventional function (Please see MPEP 2106.05(d)II). Claim 11 does not recite any other additional elements, than the ones recited in claim 10, which integrate the judicial exception into a practical application or amount to significantly more. The claim is not patent eligible.
Claim Rejections - 35 USC § 102
14.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.





1, 2, 3, 4 10, 11, 12, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morishita et al., (hereinafter, “Morishita”).
16.	As per claim 1, Morishita teaches: A training task optimization system (Morishita pg.1 Left col. last para. discloses that the “the efficiency of loss and gradient calculation is greatly improved by minibatching…”), comprising: a processor (Morishita pg. 4 Table 3 “We used a GTX 1080 GPU for this experiment.”),
	configured to receive training environment information of a training task, wherein the training environment information carries information corresponding to training samples in the training task (Morishita on pg. 3 right col. discloses method that sorts the corpus and groups the consecutive sentences into mini-batches. Morishita also discloses different sorting method to train Neural Machine Translation (NMT) and using uniform length samples in the mini-batch by sorting the training corpus. Morita also talks about method that sorts the training corpus based on the target sentence length),
	the processor configured to calculate a memory distribution for the training task based on memory factors, the training samples and a neural network (Morishita on pg. 4 section 4.2.1 discloses limiting the mini-batch size to 64 sentences “due the GPU memory limitation.” Morishita on pg. 1 right col. para. 1-2 discloses that the training of neural machine translation involve samples of shorter sentences padded “to be the same sentence as the longest sentences…”),
	the processor configured to determine a mini-batch size that is fit to the memory distribution (Morishita on pg. 4 section 4.2.1 discloses “the largest mini-batch size that could be loaded into the memory was the best for the NMT training.”),
	in response to the training environment information, the processor configured to output the mini-batch size for execution of the training task (Morishita on pg. 4 section 4.2.1 discloses “We carried out the experiments with the minibatch size of 8 to 64 sentences. From the experimental results of the method (a), (b), (c) and (d), in the case of using Adam, the
mini-batch size affects the training speed and it also has an impact on the final accuracy of the
model. As we mentioned in Section 3.1, the gradients can be stabler by increasing the mini-batch size, and it seems to have a positive impact on the model from the view of accuracy. Thus, we can first note that mini-batch size is a very important hyper-parameter for NMT training that should not be ignored. In our case in particular, the largest mini-batch size that could be loaded into the memory was the best for the NMT training.” The mini-batch affects the training speed which implies that the mini-batch has to be output to the algorithm at some point.)
As per claim 2, Morishita teaches The training task optimization system of claim 1, further comprising:
	a memory, configured to store data of correspondences between a plurality of mini-batch sizes and computation efficiencies, wherein the mini-batch size is selected from the memory based on the computation efficiencies (Morishita on pg. 4 section 4.2.1 discloses experiments with minibatch size between 8 to 64 sentences, where the minibatch size was limited by GPU memory limitation. Morishta discloses, “We tried the experiments with larger mini-batch size, but we couldn’t run it due to the GPU memory limitation.”).
As per claim 3 Morishita teaches The training task optimization system of claim 1, further comprising:
an interaction interface, configured to input the training environment information, wherein the training environment information further carries information corresponding to the memory factors and the neural network (Morishita on pg. 3-4 section 4.1 discloses Neural Machine Translation (NMT) training using ASPEC-JE corpus and WMT 2016 machine translations as input. Table 2 also shows different mini-batch creation settings used for the trainings).
17.	As per claim 10, Morishita teaches: A training task optimization method (Morishita pg.1 Left col. last para. discloses that the “the efficiency of loss and gradient calculation is greatly improved by minibatching…”), executed by a processor (Morishita pg. 4 Table 3 “We used a GTX 1080 GPU for this experiment.”) comprising:
	receiving training environment information of a training task, wherein the training environment information carries information corresponding training samples in the training task (Morishita on pg. 3 right col. discloses method that sorts the corpus and groups the consecutive sentences into mini-batches. Morishita also discloses different sorting method to train Neural Machine Translation (NMT) and using uniform length samples in the mini-batch by sorting the training corpus. Morita also talks about method that sorts the training corpus based on the target sentence length);
	calculating a memory distribution for the training task based on memory factors, the training samples and a neural network (Morishita on pg. 4 section 4.2.1 discloses limiting the mini-batch size to 64 sentences “due the GPU memory limitation.” Morishita on pg. 1 right col. para. 1-2 discloses that the training of neural machine translation involve samples of shorter sentences padded “to be the same sentence as the longest sentences…”);
	determining a mini-batch size that is fit to the memory distribution (Morishita on pg. 4 section 4.2.1 discloses “the largest mini-batch size that could be loaded into the memory was the best for the NMT training.”),
	in response to the training environment information, outputting the mini-batch size for execution of the training task (Morishita on pg. 4 section 4.2.1 discloses “We carried out the experiments with the minibatch size of 8 to 64 sentences. From the experimental results of the method (a), (b), (c) and (d), in the case of using Adam, the mini-batch size affects the training speed and it also has an impact on the final accuracy of the model. As we mentioned in Section 3.1, the gradients can be stabler by increasing the mini-batch size, and it seems to have a positive impact on the model from the view of accuracy. Thus, we can first note that mini-batch size is a very important hyper-parameter for NMT training that should not be ignored. In our case in particular, the largest mini-batch size that could be loaded into the memory was the best for the NMT training.” The mini-batch affects the training speed which implies that the mini-batch has to be output to the algorithm at some point).
	As per claim 11, Morishita teaches The training task optimization method of claim 10, further comprising:
	retrieving correspondences between a plurality of mini-batch sizes and computation efficiencies, wherein the mini-batch size is selected based on the computation efficiencies (Morishita on pg. 4 section 4.2.1 discloses limiting the mini-batch size betweem 8 to 64 sentences for the training algorithm “due the GPU memory limitation.”).
18.	As per claim 18, Morishita teaches: A non-transitory computer readable medium for training task optimization, and the non-transitory computer readable medium containing program instructions (Morishita pg.1 Left col. last para. discloses that the for neural networks “the efficiency of loss and gradient calculation is greatly improved by minibatching… take advantage of the parallelism allowed by modern computation architectures, particularly GPUs”) for causing a processor (Morishita pg. 4 Table 3 “We used a GTX 1080 GPU for this experiment.”) to perform a method of: 
	receiving training environment information of a training task, wherein the training environment information carries information corresponding to training samples in the training task (Morishita on pg. 3 right col. discloses method that sorts the corpus and groups the consecutive sentences into mini-batches. Morishita also discloses different sorting method to train Neural Machine Translation (NMT) and using uniform length samples in the mini-batch by sorting the training corpus. Morita also talks about method that sorts the training corpus based on the target sentence length);
	calculating a memory distribution for the training task based on memory factors, the training samples and a neural network (Morishita on pg. 4 section 4.2.1 discloses limiting the mini-batch size to 64 sentences “due the GPU memory limitation.” Morishita on pg. 1 right col. para. 1-2 discloses that the training of neural machine translation involve samples of shorter sentences padded “to be the same sentence as the longest sentences…”);
	determining a mini-batch sizes that is fit to the memory distribution (Morishita on pg. 4 section 4.2.1 discloses “the largest mini-batch size that could be loaded into the memory was the best for the NMT training.”);
	in response to the training environment information, outputting the mini-batch size for execution of the training task (Morishita on pg. 4 section 4.2.1 discloses “We carried out 

Claim Rejections - 35 USC § 103
19.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

20.	Claims 4, 5, 12, and 13 is rejected under 35 U.S.C. 103 as being unpatentable over Morishita in view of US 20170308789 A1 to Reference Langford et al., (hereinafter, “Langford”).
As per claim 4, Morishita teaches The training task optimization system of claim 1, wherein
the processor is configured to calculate a first required space that represents spaces allocated to the training samples associated with the mini-batch size and output data corresponding to each of the plurality of layers (Morishita pg. 2 Algorithm 1:
5: while i < C.size() do
6:     B[j] ← B[j] + C[i]
7:     if B[j].size() ≥ max mini-batch size then
8:         B[j] ← padding(B[j])                

Algorithm 1 is a pseud-code for creating mini-batches. Morishita on pg. 4 section 4.2.1 also discloses limiting the batch size for training due to GPU memory limitation). Morishita fails to explicitly teach the neural network comprises a plurality of layers. However, Langford discloses: 
	the neural network comprises a plurality of layers (Langford  discloses a DNN that can have at least two hidden layers (Langford para. [0014]) and discloses experiments where a model with seven hidden layers are tested and input data are processed with and without parallelism, quantization, and batch size adjustment.
As per claim 5, Morishita teaches The training task optimization system of claim 4. Morishita explicitly fails to teach the processor is configured to obtain model parameters from the neural network, and the processor is configured to calculate a second required space that represents spaces allocated to the model parameters and gradients. However, Langford discloses:
	the processor is configured to obtain model parameters from the neural network, and(Langford on para [0015] discloses “Neural 
	Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify the teachings of Morishita and incorporate the teachings to Langford to obtain model parameters from neural networks and calculate required spaces allocated to the model parameters and gradients. A combination would be obvious to one of ordinary skill in the art to use mini-batch size for executing training task of multi-layered neural networks that are able to obtain model parameters from the neural network and figure out space allocated to parameters and gradients. A multilayered processing may improve efficiency and computation accuracy (Langford para. [0037]-[0038]). Another motivation for the combination could be to use reasonably sized minibatch, stochastic gradient descent, and model parameters to prevent high bandwidth cost (Langford para. [0015] and [0057]).
21.	Regarding claim 12, the rejection of claim 10 is incorporated and further claim 12 is rejected under the same reason as claim 4.
22.	Regarding claim 13, the rejection of claim 12 is incorporated and further claim 13 is rejected under the same reason as claim 5.
s 6, 7, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Morishita in view of Langford as applied to claims 5 and 13 respectively, further in view of Kotsiantis et al. (hereinafter, “Kotsiantis”).
As per claim 6, the combination of Morishita and Langford as shown above teaches The training task optimization system of claim 5. Morishita and Langford explicitly fail to teach each of the layers corresponds to a plurality of algorithm candidates, and the processor is configured to select one algorithm from the plurality of algorithm candidates for each of the layers in the training task and calculate a third required space that represents buffers allocated to operations of the selected algorithms. However, Kotsiantis discloses
each of the layers corresponds to a plurality of algorithm candidates, and the processor is configured to select one algorithm from the plurality of algorithm candidates for each of the layers in the training task and calculate a third required space that represents buffers allocated to operations of the selected algorithms (Kotsianti pgs 162 -163 section 2.2 discloses choosing a specific machine learning algorithm from various learning algorithms and further discloses different ways of using training sets to compare accuracy of supervised ML algorithm to decide which algorithm to use for classification task. Kotsianti on pg. 169 discloses algorithm that stores information during training and uses it to generate better predictions).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify the teachings of Morishita and Langford and incorporate the teachings to Kotsiantis with a motivation to select one algorithm from a plurality of algorithms. One would be motivated to use the combination to select a learning 
24.	Regarding claim 14, the rejection of claim 13 is incorporated and further claim 14 is rejected under the same reason as claim 6.
25.	As per claim 7, the combination of Morishita, Langford, and Kotsianti as shown above teaches The training task optimization system of claim 6, wherein 
the processor is configured to calculate the memory distribution based on the memory factors, the first required space, the second required space and the third required space (Morishita and Langford in claims 4 teaches calculating first required space based on memory limitation. Morishita and Langford in claim 5 teaches calculating second required space. The combination of Morishita, Langford, and Kotsianti in claim 6 teaches calculating the third required space).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify the teachings of Morishita, Langford, and Kotsiantis with a motivation to calculate memory distribution based on the first, second, and third required spaces taught by the three references as shown above.	
26.	Regarding claim 15, the rejection of claim 14 is incorporated and further claim 15 is rejected under the same reason as claim 7.
27.	Claims 8, 9, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Morishita in view of US 10262390 B1 to Reference Sun et al., (hereinafter, “Sun”).
	As per claim 8, Morishita teaches The training task optimization system of claim 1. Morishita explicitly fails to teach the training environment information further carries information corresponding to a plurality 27of graphic processors provided for the training task and an expected efficiency, and the processor is configured to determine a number of the plurality of graphic processors to be employed based on the expected efficiency, and output the number of the graphic processors for execution of the training task. However, Sun teaches:
	the training environment information further carries information corresponding to a plurality 27of graphic processors provided for the training task and an expected efficiency, and the processor is configured to determine a number of the plurality of graphic processors to be employed based on the expected efficiency, and output the number of the graphic processors for execution of the training task (Sun on pg.9 para. 2 discloses a client system that may specify a number of GPUs for handling processing tasks associated with client service request where “the client request may specify one or more service attributes associated with the GPU processing tasks associated with the service request.”)
	Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify the teachings of Morishita and incorporate the teachings to Sun with a motivation to be able to keep track of and allocate GPUs and servers for training task by “dynamically scale the amount of GPU resources that can be allocated to handle the service request” (Sun pg. 3 last para.)
	As per claim 9, Morishita teaches The training task optimization system of claim 1. Morishita explicitly fails to teach the training environment information further carries information corresponding to a number of graphic processors provided for the training task and a plurality of parameter servers provided for the training task and a network bandwidth, and the processor is configured to determine a number of the plurality of parameter servers to be employed based on the number of graphic processors and the network bandwidth, and output the number of the parameter servers for execution of the training task. However, Sun teaches:
	the training environment information further carries information corresponding to a number of graphic processors provided for the training task and a plurality of parameter servers provided for the training task and a network bandwidth, and the processor is configured to determine a number of the plurality of parameter servers to be employed based on the number of graphic processors and the network bandwidth, and output the number of the parameter servers for execution of the training task (Sun discloses “the GPU server allocation and scheduling module 142 will access the database of GPU server registration information 146 to determine all available GPU resources and GPU sever nodes within the current GPU resource pool of the GPU service platform 130, and determine all pending jobs that are currently scheduled for execution (or which are being executed) by the GPU server nodes”(Sun pg. 22 last para.). Sun on pg. 2 para. 1 discloses “The GPU service platform sends connection information to the client system to enable the client system to establish a network connection to the master GPU server node.”).
	Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify the teachings of Morishita and incorporate the teachings to Sun with a motivation to be able to keep track of and allocate GPUs and servers for training task by “dynamically scale the amount of GPU resources that can be allocated to handle the service request” (Sun pg. 3 last para.)
claim 16, the rejection of claim 10 is incorporated and further claim 16 is rejected under the same reason as claim 8.
29.	Regarding claim 17, the rejection of claim 10 is incorporated and further claim 17 is rejected under the same reason as claim 9.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHUL GURUNG whose telephone number is (571) 272-8406. The examiner can normally be reached on 7:30 am to 4:00 pm from Mondays to Thursdays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki, can be reached at telephone number (571) 272-3719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/ERIC NILSSON/Primary Examiner, Art Unit 2122